

EXHIBIT 10.30


THE NEW YORK TIMES COMPANIES
SUPPLEMENTAL RETIREMENT AND INVESTMENT PLAN


AMENDMENT NO. 6
THIS INSTRUMENT made as of the 22nd day of December, 2014, by the ERISA
Management Committee (the “Committee”) of The New York Times Company (the
“Company”).
W I T N E S S E T H
WHEREAS, the Company maintains The New York Times Companies Supplemental
Retirement and Investment Plan, as amended from time to time (the “Plan”) for
the benefit of certain eligible employees; and
WHEREAS, pursuant to Section 12.01 of the Plan, the Committee has the authority
to amend the Plan; and
WHEREAS, the Committee desires to amend the Plan to exclude from the definition
of “Earnings” certain income paid off-cycle;
NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2015 as
follows:
1.The definition of Earnings in Section 1.19 of the Plan is hereby amended by
adding the following new paragraph after the first three paragraphs in Section
1.19:


“Notwithstanding the preceding paragraphs, effective January 1, 2015, ‘Earnings’
means the sum of the wages, tips, and other compensation from the Employer
subject to federal income tax withholding (as described in Section 6051 of the
Code) and amounts which the Employer contributes to a plan on behalf of an
Employee pursuant to a salary reduction agreement which are not includible in
the Employee’s gross income under Sections 125, 132(f)(4), 402(g)(3), 403(b), or
457(b) of the Code but are required to be reported by the Employer on Form W-2
under Sections 6041 and 6051 of the Code, excluding (i) amounts attributable to
when restricted stock either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture, (ii) excluding expense allowances under a
nonaccountable plan and amounts paid or reimbursed by



--------------------------------------------------------------------------------



the Company for moving expenses incurred, but only to the extent that at the
time of the payment is reasonable to believe that these amounts are not
deductible by the Employee under Section 217 of the Code, and (iii) housing,
school, car and living allowance paid to Participants on overseas assignment.”
IN WITNESS WHEREOF, the ERISA Management Committee of The New York Times Company
has caused this amendment to be executed by a duly appointed member as of the
date first set forth above.




ERISA MANAGEMENT COMMITTEE


By:   /s/ R. Anthony Benten         



                            



